Citation Nr: 0914943	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right rotator cuff 
tear and tendonitis, to include as secondary to service-
connected residuals of a shell fragment wound to the right 
shoulder involving Muscle Group I.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1942 to October 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a   
right rotator cuff tear and tendonitis, to include as 
secondary to service-connected residuals of a shell fragment 
wound to the right shoulder involving Muscle Group I.

In an October 2006 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In October 2007, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with an October 2007 Joint 
Motion for Remand.  

The Board remanded the case further development in April 
2008.  Development has been completed and the case is once 
again before the Board for review.


FINDING OF FACT

The Veteran's right rotator cuff tear and tendonitis are not 
etiologically related to active service and are not shown by 
competent medical evidence to be etiologically related to 
service-connected residuals of a shell fragment wound to the 
right shoulder involving Muscle Group I.




CONCLUSION OF LAW

A right rotator cuff tear and tendonitis were not incurred in 
or aggravated by active service; are not proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury; and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a November 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  An August 2008 VCAA 
notice letter provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The August 2008 notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
August 2008.  The RO readjudicated the case in a February 
2009 supplemental statement of the case.  The Federal Circuit 
held that an SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, an RO hearing transcript, and VA 
examinations and opinions have been associated with the 
claims file.  The Board has reviewed the VA examination 
reports and opinions and finds that they are adequate in this 
case. The Board finds that all necessary development has been 
completed.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran is currently service connected for residuals of a 
shell fragment wound to the right shoulder involving Muscle 
Group I.  The Veteran contends that his right rotator cuff 
tear and tendonitis are secondary to his service-connected 
residuals.

The record shows that the Veteran currently has a right 
shoulder rotator cuff tear and tendonitis. (See VA 
examinations, June 1998, October 2008; Henry Ford Hospital 
Medical Records, June 2003, August 2004, September 2004, 
November 2004; VA Medical Records, January 2004.)  The 
Veteran additionally has a current diagnosis of arthritis in 
the right shoulder, and has had past diagnoses of bursitis.  
(See VA examinations, June 1998, November 2003, October 2008; 
Henry Ford Hospital Medical Records, June 1997; Fairlane 
Internal Medicine, September 1997, July 1998; VA Medical 
Records, January 2004 - December 2004.)

Although the Veteran has current right shoulder diagnoses, to 
include a right rotator cuff tear and tendonitis, the 
Veteran's claimed right shoulder disability is not shown by 
competent medical evidence to be related to his service-
connected disability.  

The Veteran has submitted private treatment records from the 
Chrysler Corporation and the Metropolitan Hospital, dated 
from 1968 to 1982.  Private treatment records from 1968 to 
1970 reflect complaints of pain in the right shoulder.  The 
Veteran reported in 1968 that he sustained an injury to the 
shoulder in service.  March 1968 x-rays of the right shoulder 
showed no bony abnormality.  A tiny metallic foreign body was 
noted overlying the humerus.  The Veteran was diagnosed with 
right shoulder bursitis in 1969 and 1970.  The Veteran was 
diagnosed with bilateral shoulder bursitis in July 1970.  
Private treatment records dated in April 1975 reflect 
complaints of a painful left shoulder with no reported 
injury.  The Veteran did not have right shoulder complaints 
at that time, though a history of right shoulder recurrent 
pain was noted.  The Veteran continued to have complaints of 
both left shoulder pain and bilateral shoulder pain in 1976.  
Shoulder pain was noted in 1977, though the reports did not 
specify which shoulder.  The Veteran had a diagnosis of 
arthritis in the left shoulder in 1978.  It was noted that 
the Veteran had a history of a painful left shoulder for a 
long time.  The Veteran was seen for shoulder and back pain 
in 1981 and 1982.  

May 2003 VA x-rays reflect moderate degenerative changes in 
the right acromioclavicular joint.  X-rays also suggested 
rotator cuff tendonapathy.  The Veteran had a diagnosis of 
severe osteoarthritis in the right shoulder in October 2003.  
This diagnosis was not accompanied by x-ray evidence.

During his November 2003 VA examination, the VA examiner, an 
orthopedist, diagnosed the Veteran with a history of a 
shrapnel injury to the right shoulder.  The examiner stated 
that there were no external residuals scars, but there was a 
small metal fragment in the soft tissue.  Shoulder motion was 
limited with pain and the diagnosis was rotator cuff 
tendonitis.  The examiner stated that rotator cuff tendonitis 
was not related to the service-connected shrapnel injury.

In an October 2005 supplemental opinion, the VA examiner 
stated that (1) there were no baseline manifestations which 
were due to the effects of the nonservice-connected disease 
or injury; (2) there was no increased manifestation which can 
be considered as proximately due to the service-connected 
disability; (3) there was no increased manifestation of a 
nonservice-connected disease or injury of the right shoulder 
which was proximately due to the service-connected 
disability.  The opinion was made after a review of the 
claims folder, and was based on the entire medical history, 
starting from 1945 to 2003.  The examiner indicated that the 
Veteran did not have any complaints in his shoulder for a 
while after service, and the small metal fragment recorded on 
an x-ray involved the soft tissue only and did not affect the 
skeletal structure of the shoulder joint.  The examiner also 
noted that the Veteran was a diabetic and was 84 years of age 
at the time of the examination. The examiner stated that his 
right shoulder condition was a much later manifestation and 
was consistent with his age and natural progress of the 
disease of his shoulder.  The examiner opined that the 1945 
soft tissue shrapnel injury of the right shoulder had no 
influence on the Veteran's right shoulder condition which 
manifested in the late 1990's and from 2000 to 2003.  

During May 2005 RO hearing transcript, the Veteran described 
his current right shoulder symptomatology.  The Veteran and 
his son testified as to witnessing shoulder complaints since 
the 1960s.  The Veteran's son testified that the Veteran's 
symptoms had always been in the shoulder with shrapnel in it.  
The Veteran's son testified that his family had always 
wondered why his arm with the shrapnel in it was troublesome 
and not the other one.  The Veteran indicated during the RO 
hearing, with respect to the etiology of his right rotator 
cuff tear, that his doctors did not talk to him about the 
subject, even when asked. 

In order to afford the Veteran every benefit of the doubt, 
the case was remanded for an additional VA examination.  A 
new VA examination was completed in October 2008.  The 
Veteran's claims file was reviewed in conjunction with the 
examination.  A physical examination was completed, and x-
rays of the right shoulder were reviewed.  The Veteran was 
diagnosed with: (1) residual metal fragment near the neck of 
the right humerus involving soft tissues; (2) mild 
degenerative arthritis of the glenohumeral joint affecting 
the inferior aspect of this joint; and (3) no neurological 
deficiency.  The examiner opined that it is unlikely that the 
current right shoulder disability, including any identifiable 
rotator cuff tear, bursitis, or any tendonitis is proximately 
due to, the result of, or permanently aggravated by the 
service-connected shell fragment wound to the right shoulder 
involving muscle group I.  The rationale for the examiner's 
opinion was that (1) the metal fragment in the soft tissues 
is very small; (2) there were no significant scars over the 
skin due to the trajectory of the small metal fragment; (3) 
there were minor degenerative changes of the glenohumeral 
joint; and (4) the Veteran was 89-years old and his 
degenerative changes in the joints were quite consistent with 
his age, independent of any shrapnel injury.  

In a February 2009 VA addendum, the examiner noted that the 
claims folder was reviewed again.  The examiner was unable to 
make any comment regarding private medical record from the 
1960s to 1980s, reasoning that there were so many various 
diagnoses provided at different times which were the opinions 
of the examination physicians.  The examiner stated that the 
rationale for his opinion had already been provided in the 
October 2008 VA examination report.  The examiner emphasized 
that the Veteran was an 89-year-old male and that his 
degenerative changes were consistent with his age.  

The Board finds that the October 2008 VA examination report 
and addendum are sufficient in this case.  It is clear from 
these reports that the examiner reviewed the claims file, 
including post-service private treatment records dated from 
the 1960s to the 1980s, documenting various shoulder 
complaints and diagnoses.  Nonetheless, the examiner found 
that the Veteran's current right shoulder diagnoses were not 
related to his service-connected shell fragment wound.  The 
examiner provided a complete statement of reasons and bases 
for this opinion based on findings from his examination of 
the Veteran, diagnostic x-rays, and on the Veteran's history.  
This opinion had not changed after a second review of the 
claims file in February 2009, including a review of private 
treatment records dated from the 1960s to the 1980s.

Competent medical evidence, in this case shows that the 
Veteran's right rotator cuff tear, tendonitis, bursitis and 
arthritis are not secondary to service-connected residuals of 
a shell fragment.  According to United States Court of 
Appeals for Veterans Claims (Court or CAVC), "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  In this case, there are several VA examinations 
and opinions which show that the Veteran's currently 
diagnosed right shoulder disabilities are unrelated to his 
service-connected residuals of a shell fragment wound; 
instead, current degenerative changes in the joints have been 
related to the Veteran's age.  There is no medical evidence 
to the contrary.  

The Board finds that the November 2003, October 2005, and 
October 2008 VA opinions provide the most probative evidence 
of record with respect to the etiology of the Veteran's 
claimed right shoulder disability.  The VA examiner had the 
opportunity to review the Veteran's entire claims file 
including service treatment records and post-service VA and 
private treatment records.  The medical evidence reviewed and 
discussed by the VA examiner was factually accurate.  Based 
on all the evidence and on the examiner's expertise as an 
orthopedist, a fully articulated opinion was provided along 
with sound reasoning for the conclusion.  The examiner's 
rationale was based on the facts of this particular case.  In 
a December 2009 addendum, the examiner specifically addressed 
his review of post-service private treatment records, noting 
that the Veteran had various shoulder diagnoses over various 
time periods.  The examiner indicated that the rationale for 
his opinion had not changed.  In light of the foregoing, the 
Board finds that medical evidence of record does not 
establish that the Veteran's claimed right shoulder 
disability, to include a right rotator cuff tear, tendonitis, 
arthritis, and bursitis, is secondary to his service-
connected residuals of a shell fragment wound. 

The Veteran contends in October 2003 and February 2004 
statements that his rotator cuff tear and arthritis are 
secondary to his service-connected shrapnel wound.  During a 
May 2005 RO hearing, the Veteran and his son reported 
observing right shoulder symptoms since the 1960s.  
  
Competent medical evidence does reflect complaints of right 
shoulder pain from 1968 to 1981.  (See Private Treatment 
Records from the Chrysler Corporation and the Metropolitan 
Hospital, dated from 1968 to 1982).  The Veteran was assessed 
with right shoulder pain and bursitis.  Id.  Although March 
1968 x-rays reflect a metallic foreign body in the right 
shoulder, and private treatment records noted a history of a 
right shoulder wound; these treatment records did not contain 
any opinions relating the Veteran's right shoulder diagnosis 
to his service-connected residuals of a shell fragment wound.  

The Veteran's has related his right symptomatology since the 
1960s to his service-connected disability.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

The Board finds that the Veteran in this case is not 
competent to provide evidence that relates his right shoulder 
symptomatology or a current right shoulder disability to his 
service-connected residuals.  The Board finds that the 
Veteran's complaints of right shoulder symptomatology since 
the 1960s are credible, as his reports are verified by 
medical evidence.  The Board notes, however, that the 
Veteran's February 2004 statement and his son's testimony, 
indicating that the Veteran has not had manifestations in the 
left shoulder are not supported by the record.  Private 
treatment records dated from 1970 to 1981 reflect several 
complaints relating to left shoulder pain, as well as 
bilateral shoulder pain and bilateral bursitis.  

The Board notes that the Veteran was separated from service 
in 1945, and the earliest medical evidence of right shoulder 
complaints were in 1968, over 23 years after the Veteran's 
separation from service.  The Board emphasizes that, although 
the Veteran is competent to testify to his symptomatology, he 
is not competent to provide a medical opinion with respect to 
etiology.  In light of the competent medical evidence in this 
case, which shows that the Veteran's right rotator cuff tear, 
tendonitis, bursitis, and arthritis are not secondary to his 
service-connected residuals; the Board has assigned little 
probative value to the Veteran's testimony as to etiology in 
this case.  Absent a medical nexus between the Veteran's 
currently diagnosed right shoulder disabilities and his 
service-connected residuals, the Board finds that service 
connection is not warranted on a secondary basis.

The Board has also considered whether service connection is 
warranted on a direct basis.  The Veteran's right rotator 
cuff tear and tendonitis were not incurred in service.  
Similarly, right shoulder bursitis and arthritis were not 
incurred in service.  Service medical records contain no 
complaints, diagnoses, or treatment for a right rotator cuff 
tear, tendonitis, arthritis, or bursitis.  Arthritis of the 
right shoulder did not manifest to a compensable degree 
within one year of service to warrant the presumption of 
service connection.  The first indication a chronic right 
shoulder disability was in 1968 and the earliest diagnosis of 
right shoulder bursitis was in 1969.  (See Private Treatment 
Records from the Chrysler Corporation and the Metropolitan 
Hospital).  The earliest evidence of arthritis in the right 
shoulder was in 2003.  (See VA treatment records, 2003).  The 
first diagnosis of tendonitis on record was in June 1998, and 
the first diagnosis of a right rotator cuff tear was in 
November 2004.  (See VA examination, June 1998; Henry Ford 
Hospital Medical Records, November 2004.)  As the Veteran's 
right shoulder symptomatology is not shown to have been 
manifest until over 20 years after his separation from 
service, and no nexus has been established between his 
current right shoulder diagnoses and service, the Board finds 
that service connection is not warranted on a direct basis.

C.  Conclusion.

The Veteran's diagnosed right rotator cuff tear, tendonitis, 
bursitis, and arthritis are not shown by competent medical 
evidence to have been incurred in service.  Arthritis of the 
right shoulder did not manifest to a compensable degree 
within one year of service.  The most probative evidence of 
record does not establish a nexus between the Veteran's 
current right shoulder diagnoses and his service-connected 
residuals.  Therefore, the Board finds that service 
connection is not warranted for right rotator cuff tear and 
tendonitis, to include as secondary to service-connected 
residuals of a shell fragment wound to the right shoulder 
involving Muscle Group I.




ORDER

Service connection for right rotator cuff tear and 
tendonitis, to include as secondary to service-connected 
residuals of a shell fragment wound to the right shoulder 
involving Muscle Group I, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


